Exhibit MEMORANDUM OF AGREEMENT THIS MEMORANDUM OF AGREEMENT (the "Agreement") is made as of April 17, 2006 by and between Buzz Kill, Inc. ("Producer") and Dylan Hundley, an individual, whose principal place of residence is 283 Third St., Jersey City, NJ 07302 ("Finder"). WHEREAS, the parties hereto desire to establish the terms and conditions as between themselves and as to their relationship with regard to the financing of a feature-length motion picture (the "Picture") based upon the upon the script currently entitled "Buzz Kill" written by Matt Smollon and Steven Kampmann (the "Property"); NOW, THEREFORE, in consideration of the mutual promises herein contained and other good and valuable consideration, the sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: l. SERVICES: Finder hereby undertakes to use Finder’s reasonable best efforts, on a non-exclusive basis, to introduce Producer to third parties which are listed on the Schedule of Financiers attached hereto as Exhibit "A" and made a part hereof (herein referred to individually or collectively, respectively, as the "Financier" or Financiers"), who may be interested in lending for, investing in, or in any other way financing all or a portion of the development and/or production of the Picture. For the purposes of this Agreement, the terms "Financier" or "Financiers" shall only refer to investors, lenders or financiers who are directly introduced to Producer by Finder and who are listed on Exhibit "A" attached hereto. Finder shall be responsible for all costs associated with Finders services hereunder. Additionally, Finder shall render all services as are required by Producer hereunder and all services as are customarily rendered by producers of first-class feature length theatrical motion pictures in the United States motion picture industry, as, when and where required by Producer, and Finder shall comply with all reasonable directions, requests rules and regulations of Producer in connection therewith, whether or not the same involve matters of artistic taste or judgment. Finder shall cause the Picture to be produced in accordance with the approved budget and production schedule for the Picture. Finder shall be given meaningful consultation with respect to all "key elements", department heads and creative issues with respect to the Picture, with the Producer decision being final and prevailing in all such matters. 2. TERM: Commencing on the date hereof, and continuing until the earlier of (a) termination by either party to this Agreement, or (b) the concluding of an agreement between Producer (or any designee, assignee, transferee, or other successor-in-interest of Producer in or to the Picture and/or Property, collectively referred to hereinafter as "Producer") and a Financier or Financiers for the provision of monies for the production of the Picture. The foregoing period of time is hereinafter referred to as the "Term." 3.
